DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-6, and 8-9 are pending.
Applicants have incorporated the features of claims 2 and 7 into parent claim 1.

Information Disclosure Statement
Applicant’s information disclosure statement of 8/23/2022 was filed after the issue fee was paid. Information disclosure statements filed after payment of the issue fee has been considered and placed into the file.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 8-9 have been considered particularly in regards to the latest amendment to the claims.  The applicants have argued concerning the teachings of the solvent in the second step and the difference of the steps compared to the teachings by the prior art references, such as Kang. 
After reconsideration of the arguments and of the claimed steps, that includes the extruding and of the introduction of the second solvent, wherein, as taught in the specification, see page 18, the second solvent can be the same kind as the dispersion solvent, or selected independently of the dispersion solvent.
	The main reference of Kang does not teach this particular process.  Thereby, the rejection of the claims are now withdrawn in light of the arguments and amended claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art references fail to teach of a method of preparing carbon nanotube dispersion, wherein a first step of mixing a dispersion solution with carbon nanotubes to prepare a carbon nanotube paste, extruding the paste to obtain solid carbon nanotubes, and introducing a second solvent to the solid carbon nanotubes in the claimed amount of 150-300 parts by weight based on 100 parts by weight of the carbon nanotubes, and the weight ratio of the dispersion solution to the carbon nanotubes is 1:1 to 5:1.

The closest prior art includes KR 2120075706, regarding the claimed solvent, it is noted that the claimed solvent is not specific of the particular material.  In this regards, the teaching by the KR reference includes the addition of a dispersant solution that includes the dispersant material that is in distilled water.  Here, this can be seen as the claimed dispersion is added to the step after the pulverizing step.  After further reconsideration regarding the claimed invention, regarding the extrusion and the second addition of the solvent, it is noted that the KR reference fails to teach of the second solvent added and further, fails to teach of the ratios of the second solvent added.

Regarding Sugiura, the JP2017112319 reference teaches of a production of a 
dispersion composition with carbon nanotubes, see abstract.  Here, the teaches of a method that includes step of mixing a CNT with an organic solvent to obtain coarse dispersion composition, a step of using the coarse dispersion composition to obtain a carbon nanotube film-like material, and a later step of mixing a dispersant, a solvent, and the carbon nanotube film-like material of 1 w/v% or more to the solvent to obtain the dispersion composition.  This method steps taught by Sugiura is different from the claimed method and lacks teaching of an extrusion, nor of the initial mixing of the CNT with solvent and dispersion, and instead uses the dispersant that is added after a film is formed.

While Kang (WO2017126777A1, see also US 2019/0135634) teaches of mixing a dispersion solution, including a dispersion solvent and a dispersant, with carbon nanotubes to prepare carbon nanotube paste (see teaching of CNT mixed with dispersion solvent [0068]-[0069], see also [0030]).  Further the Kang reference teaches of the solution being subjected to kneading, of [0054], see also teaching as stated above in [063] regarding after extrusion step of mixing in a solvent.  Kang lacks specific teaching of the solvent after the claimed extrusion step.  Here, Kang teaches of the ratio of 5:1 to 1:2 regarding the CNT mixing with the solvent, see [0030] in the initial mixing step which is different from the claimed method.

The remaining references also do not teach the claimed invention:
Park (US 2016/0254072) was noted regarding a mixed solution that includes 1-50 wt% CNT with a 1-20 wt% dispersant in the solution that is prepared.  However, the Park reference does not of the claimed method steps.
Bacher (US 2012/0292578) was referenced for the use of extruders.
Morozumi (US 2015/0318542) was referenced for its teaching regarding specific solvent materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744